DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/03/2022, with respect to independent claims 1 and 3, have been fully considered but they are not persuasive. Regarding independent claim 1, Applicant argues that “Rodriguez fundamentally does not teach or suggest the claimed invention. With respect to claim 1, the invention is directed to a computing system and a mobile device, in which there is two-way communication between the computing system and the mobile device. Thus, the computing system receives from the mobile device a semantic profile associated with a first semantic identity, and the computing system responds with an inference of likeability.. The office action mentions the "respond with" limitation, but does not identify corresponding content in Rodriguez, and surely not any content in which a computing system (which by definition is distinct from the mobile device) responds as claimed after receiving the semantic profile. The office action cites to Rodriguez at paragraph 35 as purportedly teaching the "respond with" limitation. Paragraph 35 in Rodriguez is limited to a discussion of the use of sensor data to aid in the selection of a user profile. While the sensor information may include things like movement (such as speed) or sounds (such as music), it is all obtained based on inputs from sensors on the mobile device, and there is no teaching or suggestion of a separate computing system that "responds" to the prior receipt of a semantic profile from a mobile device.” (please see Remarks, entire age 4 and page 5 first 3 lines).
Examiner respectfully disagrees, First of all, Examiner noticed that currently pending claim 1, employs a broad language, for instance nowhere claim 1 requires that computing system and mobile device has to be separately/independently/distinctly installed/implemented from each other. Hence in view of broad claim language, here mobile device of Rodriguez includes a computing system (processor in Fig. 1, which process/control sensors data) and computing system operates based on data from mobile device for instance As previously pointed out by the Examiner that Rodriguez Fig. 1, shows a processor is in communication with memory and also disclosed in paragraph 15, that “FIG. 1 shows an exemplary mobile device including, e.g., elements such as a microphone, an optical sensor (e.g., an image and/or video camera), a processor, a display/touchscreen, a physical user interface, a RF transceiver, location module (e.g., GPS), network adaptor and memory. The memory may store operating system software, user interface software (e.g., an "app" to manage and transfer user profiles), content recognition software, other functional software modules, etc.” again here computing system is included in the mobile device. Further paragraph 33, of Rodriguez discloses “the mobile device can decide which profile should be presented. For example, time, location and calendar information can be used to automatically determine which profile should be presented. Mobile devices often include a GPS or other location means. A mobile device could then use current location information from the GPS or other location mean, perhaps in conjunction with an online service (e.g., Google Maps), to determine which user profile to select. For example, if the current location information indicates that I'm in a Sporting Goods store the retailer profile can be selected (e.g., via a displayed image having a content identifier associated with my retailer profile). Or, if my current location is in an office park, then my business profile can be selected (e.g., via a displayed image having a content identifier associated with my business profile). Still further, if I'm currently at the pub, then perhaps my friends’ profile is selected by my mobile device (or an app running on the mobile device)”. Here computing system receives from the mobile device a semantic profile associated with a first semantic identity current location information from the GPS or other location mean, perhaps in conjunction with an online service (e.g., Google Maps), to determine which user profile to select. For example, if the current location information indicates that I'm in a Sporting Goods store the retailer profile can be selected.
Applicant further argues that office action mentions the "respond with" limitation, but does not identify corresponding content in Rodriguez, and surely not any content in which a computing system (which by definition is distinct from the mobile device) responds as claimed after receiving the semantic profile…Rodriguez likewise does not teach or suggest the requirement that the response must be "an inference of likeability" as claim 1 requires. It is unclear from the office action, because there is no explanation of the application of Rodriguez, but apparently the office action asserts that analysis of music to find other music choices that a user might enjoy amounts to "likeability" in some way. Even if this is an effort to find "likeable" music, it is not at all what the claim requires. This part of Rodriguez simply identifies music that is detected by a sensor and then selects similar or related songs from a library. All of this occurs on a single mobile device, and none of it requires the interaction between a mobile device and another computing system as claimed. Likewise, assuming for the sake of argument that the passage is at all relevant and amounts to an inference of likeability, any such inference is not drawn from "a plurality of variable likeability semantics" as the claim requires. Again, the office action does not analyze how Rodriguez might teach this requirement, instead referring to a passage from Rodriguez without more. Further, claim 1 requires inferences based on a plurality of "activities" such as obtaining, via the response from the computing system, projected feedback for the potential activity execution associated with the first semantic identity at the first endpoint. (Please see Remarks, page 5).
Examiner respectfully disagrees, as nowhere claim 1 requires that computing system and mobile device has to be separately/independently/distinctly installed/implemented from each other. Here mobile device of Rodriguez includes a computing system and computing system operates based on data from mobile device as shows in Fig. 1. Further as previously pointed out by Examiner that Rodriguez discloses in paragraph 35 “sensors (e.g., an accelerometer and microphone) which can provide relevant information.  Different inferences can be made if the sensor data meets certain criteria.  For example, if a sensor indicates the device is traveling at 400 mph, it's likely that I'm on an airplane.  A profile can be selected based on this information.  Or, if the microphone is hearing certain types of noise or music (e.g., loud music may indicate that I'm busting moves at a night club, etc.) then an inference can be made to select a predetermined user profile.  Noise and music characterization techniques have been used, e.g., to select related music for purchase.  For example, my music library may be analyzed to determine other music of the same or related genres that I might enjoy” As can be seen from above passage that Different inferences are being made from plurality of inferences and theses inferences are being made by computing device and presented to user (display) via mobile device. Again, Examiner suggests Applicant to further elaborate on distinctive features of computing device and/or mobile device to overcome the cited reference.
Applicant further argues that “Further, claim 1 requires inferences based on a plurality of "activities" such as obtaining, via the response from the computing system, projected feedback for the potential activity execution associated with the first semantic identity at the first endpoint. Claim 1 also requires the inference of likeability to be based on a "semantic orientation drift projection between the received at least one semantic profile and a first endpoint semantic profile associated with the first endpoint." This requires two semantic profiles in order to respond with the inference of likeability, yet there is no such mention of two semantic profiles either in the office action or in Rodriguez. Likewise, there is no mention of a semantic orientation drift projection anywhere in the office action (other than to recite back the claim language) or in Rodriguez.” (please see Remarks, page 5).
Examiner respectfully disagrees, First of all, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “inferences based on a plurality of "activities" such as obtaining, via the response from the computing system, projected feedback for the potential activity execution associated with the first semantic identity at the first endpoint” (Remarks, page 5, second paragraph)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, as previously cited paragraph 35 discloses “Different inferences can be made if the sensor data meets certain criteria.  For example, if a sensor indicates the device is traveling at 400 mph, it's likely that I'm on an airplane.  A profile can be selected based on this information.  Or, if the microphone is hearing certain types of noise or music (e.g., loud music may indicate that I'm busting moves at a night club, etc.) then an inference can be made to select a predetermined user profile.  Noise and music characterization techniques have been used, e.g., to select related music for purchase.  For example, my music library may be analyzed to determine other music of the same or related genres that I might enjoy” As can be seen from above passage that Different inferences are being made from plurality of inferences (Different inferences can be made if the sensor data meets certain criteria ………music library may be analyzed to determine other music of the same or related genres). Hence in order to select user profile and/or music out of multiple/plurality profiles/music the sensor data has to meet certain criteria (semantic orientation drift projection) to make this selection (inference of likeability). Therefore Rodriguez reference reads on the argued limitations as presented by the Applicant. Examiner suggests Applicant to further elaborate on semantic identities and/or semantic profile to overcome the cited reference.
Regarding claim 3, Applicant argues that “In claim 3, the mobile device must store at least one semantic profile comprising at least one blurring semantic identity. The office action states that this is taught by Rodriguez in the use of a slightly cropped version of a base image. Claim 3 then requires the computing system to receive the at least one semantic profile from the mobile device when the mobile device is at a first endpoint. The office action refers to Rodriguez at paragraphs 33-34 regarding the use of different individual profiles at different locations. Claim 3 further requires the computing system to infer a first semantic identity associated with the mobile device based on an input from at least one sensor. With respect to this limitation, the office action cites Rodriguez paragraphs 29, 33, and 41 for the proposition that a content identifier can be used to obtain a user profile. This proposition in the office action applies the same content from Rodriguez as cited above, but for a different limitation. The office action does not explain how Rodriguez purportedly makes the claimed inference based on an input from a sensor, nor does the office action explain how Rodriguez "infers" the required "first semantic identity" at all. The claim also requires the computing system to "further blur the first semantic identity associated with the mobile device based on the at least one blurring semantic identity." For this limitation, the office action again refers to the cropped image language from Rodriguez that was used to map Rodriguez to the required "blurring semantic identity." This overlooks the claim requirement that there must be a "blurring semantic identity" and that this "blurring semantic identity" must be received and used to "further blur the first semantic identity." Even if Rodriguez teaches some general concept of "blurring," he does not teach or suggest the particular application of the claim.” (Please see Remarks, page 6).
Examiner respectfully disagrees, again as explained above with respect to claim 1 response that currently pending claim 1, employs a broad language, for instance nowhere claim 1 requires that computing system and mobile device has to be separately/independently/distinctly installed/implemented from each other. Therefore mobile device of Rodriguez includes a computing system and computing system operates based on data from mobile device.  Further Rodriguez discloses in paragraph 31, “a first variation might include a slightly cropped version of a base image, or may include a few blacked out or altered pixels, or may include a different brightness or color variation. The different content identifiers can be associated with different profiles. This may help prevent a third party from distinguishing which profile I am allowing access.” Here using different variations and/or preventing third party from distinguishing which profile I am allowing access corresponds to claimed blurring. For instance paragraph 39, further discloses “if the time indicator is not within 1 minute (or 15 seconds, or 15 minutes, etc.) of a request for a user profile, then access is denied. A watermark can also include a time/date stamp. The time/date stamp can be used to determine whether the request is fresh enough to allow access, or for comparison against the time indicator graphic.” Here a request for a user profile access is denied after inferred time corresponds to blurring semantic identity.
Further Rodriguez discloses in paragraph 41 that “41, discloses That content identifier could then be used to obtain a user profile associated with a user of the first mobile device” and from paragraph 33, discloses “if the current location information indicates that I'm in a Sporting Goods store the retailer profile can be selected (e.g., via a displayed image having a content identifier associated with my retailer profile). Or, if my current location is in an office park, then my business profile can be selected (e.g., via a displayed image having a content identifier associated with my business profile)” hence in order to infer a first semantic identity associated with the mobile device, the computing system utilizes sensor data (GPS) to infer a first semantic identity (current location i.e. office, sporting goods store..). Therefore Rodriguez reference reads on the argued limitations as presented by the Applicant.
Applicant further argues that “ The claim also requires the computing system to "further blur the first semantic identity associated with the mobile device based on the at least one blurring semantic identity." For this limitation, the office action again refers to the cropped image language from Rodriguez that was used to map Rodriguez to the required "blurring semantic identity." This overlooks the claim requirement that there must be a "blurring semantic identity" and that this "blurring semantic identity" must be received and used to "further blur the first semantic identity." Even if Rodriguez teaches some general concept of "blurring," he does not teach or suggest the particular application of the claim.” (please see Remarks, page 6, last paragraph).
Examiner respectfully disagrees, as previously cited paragraph 31, discloses “…The different content identifiers can be associated with different profiles. This may help prevent a third party from distinguishing which profile I am allowing access.” Hence here preventing third party from distinguishing which profile I am allowing access corresponds to further blurring the semantic identity from multiple blurred semantic identities (different content identifiers can be associated with different profiles). 
Applicant further argues that “Finally, claim 3 requires the computing system to cease blurring the first semantic identity at a second time when the mobile device is at a second endpoint. The office action cites Rodriguez as teaching that different user profiles may be selected based on different times or events. Even so, there is no application of this selection from among different profiles to the concept of blurring the first semantic identity. At the outset of the discussion of the claim, the office action referred to blurring as cropping an image (or the like). In this final limitation, it construes blurring as selecting from among multiple profiles, thereby applying different and inconsistent claim constructions. The office action likewise does not apply the purported blurring in Rodriguez to the actual language of the claim. The final limitation requires the first semantic identity (which was inferred by the computing system and then blurred based on the blurring semantic identity) to cease its blurring. Nowhere does the office action address the specific application of the claim; instead it directs its attention to the abstract concept of whether blurring was somehow already known. The applicant submits that claim 3, with its specific limitations and arranged as claimed, is not taught or suggested by Rodriguez.” (please see Remarks, page 7).
Examiner respectfully disagrees, as previously pointed out by the Examiner that Rodriguez, paragraphs 34-35 and 38-39, discloses if it's after 6 pm, my default profile may become my friend user profile.  Or, an electronic calendar hosted online or on my device may be consulted to see if I'm scheduled to be with friends, be at work, meeting new clients, etc. This information can be used to select a user profile. Hence as can be seen from above passage that and being explained above that after specific time blurring will be ceased for instance after 6 pm, my default profile may become my friend user profile.  Or, an electronic calendar hosted online or on my device may be consulted to see if I'm scheduled to be with friends, be at work, meeting new clients, etc. This information can be used to select a user profile. Further as explained above that Examiner pointed to same paragraphs as previously cited in the non-final office action. Nowhere Examiner specifically pointed out that office action referred blurring as cropping an image. Blurring in the office action as being referred as access/denial to user profile. Examiner suggests Applicant to further elaborate on how the blurring step is carried out in the claim to overcome the cited reference. Therefore in view of above response it appears that Rodriguez reference reads on the argued limitations as presented by the Applicant.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Rodriguez (US PGPUB 2013/0122939 A1).

As per claim 1, Rodriguez discloses a sensing system (Rodriguez, Fig. 1, and paragraphs 15, and 17), comprising: 
a plurality of sensors (Rodriguez, Fig. 1, shows camera and GPS, and also please see paragraph 15); 
a computing system (Rodriguez, Fig. 1, processor) and a memory in communication with the computing system (Rodriguez, Fig. 1, Memory), the memory storing a plurality of endpoints and a plurality of semantic identities (Rodriguez, paragraphs 15, 29, 33 and 41, discloses time, location and calendar information can be used to automatically determine which profile should be presented.  Mobile devices often include a GPS or other location means.  A mobile device could then use current location information from the GPS or other location mean, perhaps in conjunction with an online service (e.g., Google Maps), to determine which user profile to select); 
a mobile device (Rodriguez, Fig. 1, Cell phone), the mobile device storing at least one semantic profile associated with a first semantic identity (Rodriguez, paragraphs 15, 29 and 33), 
the computing system being in communication with the plurality of sensors and comprising instructions enabling the computing system (Rodriguez, paragraph 15, discloses mobile device including, e.g., elements such as a microphone, an optical sensor (e.g., an image and/or video camera), a processor, a display/touchscreen, a physical user interface, a RF transceiver, location module (e.g., GPS), network adaptor and memory.  The memory may store operating system software, user interface software (e.g., an "app" to manage and transfer user profiles), content recognition software) to: 
receive from the mobile device the at least one semantic profile associated with the first semantic identity, the at least one semantic profile comprising a plurality of activities at a first endpoint from among the plurality of endpoints (Rodriguez, paragraphs 33-35, discloses if my current location is in an office park, then my business profile can be selected (e.g., via a displayed image having a content identifier associated with my business profile) Still further, if I'm currently at the pub, then perhaps my friends profile is selected by my mobile device (or an app running on the mobile device)…); and 
respond with an inference of likeability from among a plurality of variable likeability semantics, wherein the inference of likeability is based on a semantic orientation drift projection between the received at least one semantic profile and a first endpoint semantic profile associated with the first endpoint (Rodriguez, paragraph 35, discloses sensors (e.g., an accelerometer and microphone) which can provide relevant information.  Different inferences can be made if the sensor data meets certain criteria.  For example, if a sensor indicates the device is traveling at 400 mph, it's likely that I'm on an airplane.  A profile can be selected based on this information.  Or, if the microphone is hearing certain types of noise or music (e.g., loud music may indicate that I'm busting moves at a night club, etc.) then an inference can be made to select a predetermined user profile.  Noise and music characterization techniques have been used, e.g., to select related music for purchase.  For example, my music library may be analyzed to determine other music of the same or related genres that I might enjoy.).

As per claim 2, Rodriguez further discloses the sensing system of claim 1, wherein the first endpoint semantic profile is further based on the first semantic identity (Rodriguez, paragraphs 31, 34, 35 and 38-39, discloses Time can also aid selection of an appropriate profile.  For example, if it's after 6 pm, my default profile may become my friend user profile.  Or, an electronic calendar hosted online or on my device may be consulted to see if I'm scheduled to be with friends, be at work, meeting new clients, etc. This information can be used to select a user profile).

As per claim 3, Rodriguez discloses a sensing system (Rodriguez, Fig. 1, and paragraphs 15, and 17), comprising: 
a plurality of sensors (Rodriguez, Fig. 1, shows camera and GPS, and also please see paragraph 15); 
a computing system (Rodriguez, Fig. 1, processor) and a memory in communication with the computing system (Rodriguez, Fig. 1, Memory), the memory storing a plurality of endpoints (Rodriguez, paragraphs 15, 29, 33 and 41, discloses time, location and calendar information can be used to automatically determine which profile should be presented.  Mobile devices often include a GPS or other location means.  A mobile device could then use current location information from the GPS or other location mean, perhaps in conjunction with an online service (e.g., Google Maps), to determine which user profile to select); 
a mobile device (Rodriguez, Fig. 1, Cell phone), the mobile device storing at least one semantic profile comprising at least one blurring semantic identity (Rodriguez, paragraphs 31, 34, and 38-39, discloses a first variation might include a slightly cropped version of a base image, or may include a few blacked out or altered pixels, or may include a different brightness or color variation.  The different content identifiers can be associated with different profiles.  This may help prevent a third party from distinguishing which profile I am allowing access), 
the computing system being in communication with the plurality of sensors and comprising instructions causing the computing system (Rodriguez, paragraphs 15 and 33-35) to: 
receive the at least one semantic profile from the mobile device when the mobile device is at a first endpoint (Rodriguez, paragraphs 33-34, discloses if my current location is in an office park, then my business profile can be selected (e.g., via a displayed image having a content identifier associated with my business profile).  Still further, if I'm currently at the pub, then perhaps my friends profile is selected by my mobile device (or an app running on the mobile device)); 
infer a first semantic identity associated with the mobile device based on an input from at least one sensor (Rodriguez, paragraphs 29, 33 and 41, discloses That content identifier could then be used to obtain a user profile associated with a user of the first mobile device); 
further blur the first semantic identity associated with the mobile device based on the at least one blurring semantic identity at a first time (Rodriguez, paragraphs 31, and 39, discloses a first variation might include a slightly cropped version of a base image, or may include a few blacked out or altered pixels, or may include a different brightness or color variation.  The different content identifiers can be associated with different profiles.  This may help prevent a third party from distinguishing which profile I am allowing access); and 
cease the blurring of the first semantic identity at a second time when the mobile device is at a second endpoint (Rodriguez, paragraphs 34-35 and 38-39, discloses if it's after 6 pm, my default profile may become my friend user profile.  Or, an electronic calendar hosted online or on my device may be consulted to see if I'm scheduled to be with friends, be at work, meeting new clients, etc. This information can be used to select a user profile).

As per claim 4, Rodriguez further discloses the sensing system of claim 3, wherein the computing system is configured to cease the blurring of the first semantic identity based on a semantic time (Rodriguez, paragraphs 31, 34-35 and 38-39, discloses ceasing the blurring of first semantic identity based on time).

As per claim 5, Rodriguez further discloses the sensing system of claim 3, wherein the computing system is configured to blur the first semantic identity by ceasing the blurring based on a first blurring semantic identity and to start the further blurring based on a further blurring semantic identity (Rodriguez, paragraphs 31, 34-35 and 38-39, discloses This information can be used to limit access to a user profile.  For example, if the time indicator is not within 1 minute (or 15 seconds, or 15 minutes, etc.) of a request for a user profile, then access is denied.  A watermark can also include a time/date stamp.  The time/date stamp can be used to determine whether the request is fresh enough to allow access, or for comparison against the time indicator graphic).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633